                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

STACEY LYNN LANG                                  §
                                                  § Civil Action No. 4:17-CV-752
v.                                                § (Judge Schell/Judge Nowak)
                                                  §
COMMISSIONER, SSA                                 §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff Stacey Lynn Lang’s (“Plaintiff”) Motion for Fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (Dkt. #19) and Commissioner’s Response

(Dkt. #21), wherein the Commissioner does not object to the requested fee, finds that Plaintiff’s

Motion is well taken and should be granted. Accordingly,

       It is therefore ORDERED that Plaintiff’s Motion for Fees under the Equal Access to

Justice Act, 28 U.S.C. § 2412 (Dkt. #19) is GRANTED, and the Commissioner is directed to pay

six thousand, four hundred thirty-two dollars and seventy-seven cents ($6,432.77) in attorney’s

fees. Payment shall be made payable to Plaintiff and mailed to Plaintiff’s counsel of record.

       IT IS SO ORDERED.

              .    SIGNED this the 17th day of June, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
